Citation Nr: 0417613	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  95-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION


The veteran served on active duty from December 1963 to May 
1972.  He also served in the New York Air National Guard, and 
possibly was serving in an inactive duty training or active 
duty for training status at the time of his July 1976 death.  
The appellant is the veteran's surviving spouse.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, denying service connection for the cause of the 
veteran's death. 

The Board in March 2003 reopened the claim of entitlement to 
service connection for the cause of the veteran's death.  It 
thereafter undertook development pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2003).  Subsequently, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, November 2003, the case was 
remanded to have the RO consider additional evidence 
obtained.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you of the 
further action that is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  In this case, complete notice 
may not have been provided to the appellant explaining VA's 
duty to assist and duty to notify under the above cited  law, 
known generally as the Veterans Claims Assistance Act (VCAA).  
Further, it may be necessary to provide notice to the 
appellant explaining what duties, if any, she has in 
substantiating her claim.

Additionally, in light of a recent Court decision any VCAA 
notice provided, or to be provided, was not, and will not be 
issued to the appellant in the correct chronological sequence 
as set forth in 38 U.S.C.A. §§ 5100, 5103(a).  
Notwithstanding the fact that the VCAA was not law until 
after the rating decision at issue, this Court decision holds 
that additional development is necessary to address whether 
the appellant was prejudiced by VA's failure to follow the 
VCAA chronological development sequence.

Unfortunately the development that the Board sought following 
its March 2003 reopening has not been completed, and it must 
be completed before any merits based decision may be entered.  
Specifically, while service personnel records were received 
in June 2003, query must still be made to the National 
Personnel Records Center (NPRC) for any separate folder which 
may contain records of inpatient medical treatment for a 
psychiatric condition.  Further, in order to understand the 
veteran's duty status, if any, at the time of his death 
medical and personnel records pertaining to the veteran's 
National Guard service should be sought.  

The appellant has argued that the veteran was possibly 
suffering from post-traumatic stress disorder (PTSD) due to 
in-service stressors at the time of his death, and that PTSD 
in turn caused or substantially contributed to his suicide.  
The Board finds that this theory is encompassed within the 
general claim as appealed, and must be addressed upon remand.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that an in-service stressor actually 
occurred, as well as a link, established by the medical 
evidence, between the stressor and any current diagnosis of 
PTSD.  38 C.F.R. § 3.304 (f) (2003); Cohen v. Brown, 10 Vet. 
App 128 (1997).  

While the record shows that the veteran suffered, inter alia, 
massive liver trauma following an explosion near his work 
station in Vietnam in July 1969, the record does not include 
a diagnosis of PTSD, or competent evidence linking such a 
diagnosis to the above referenced injuries, or to any other 
independently verified in-service stressor.  Moreover, the 
record does not reveal any competent evidence indicating that 
PTSD led to the veteran's decision to commit suicide.  
Accordingly, the appellant is hereby notified that she should 
provide this evidence in an effort to substantiate her claim.
 
Therefore, the case is remanded for the following 
development:  

1.  The RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; and 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002) are fully complied with 
and satisfied.  The appellant must be 
told what evidence is necessary to 
substantiate her claim, what 
evidence, if any, VA will secure on 
her behalf, and what evidence, if 
any, she must submit herself.  She 
must also be advised that she should 
submit all pertinent evidence in her 
possession.  Any notice to the 
appellant must specify who is 
responsible for securing evidence 
linking the cause of the veteran's 
death to service.

2.  The RO should make a specific 
determination whether it was 
prejudicial error for VA not to have 
notified the claimant of 
applicability of the provisions of 
the VCAA prior to initial June 1994 
RO adjudication of the appealed 
claim.  38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. § 3.159.  

3.  The RO should ask the appellant 
to identify any additional in-service 
stressor event which may have 
resulted in the veteran developing 
PTSD.  For any claimed stressor that 
is not related to injuries sustained 
in July 1969, the appellant should be 
asked to provide evidence or 
information regarding such stressors, 
including whether they were in the 
course of combat with the enemy.  The 
appellant should also identify any 
post-service psychiatric treatment 
which the veteran received.  Any 
indicated records should be obtained.  
All responses and records received 
should be associated with the claims 
folder.  

4.  The RO should contact the NPRC 
and any other appropriate source to 
obtain any in-service inpatient 
psychiatric hospitalization records 
pertaining to the period from 
December 1963 to May 1972.  All 
records and responses received should 
be associated with the claims folder.  

5.  Personnel, medical and 
psychiatric treatment records should 
also be requested from the New York 
Air National Guard and the NPRC, or 
other appropriate source, for the 
veteran's period of New York Air 
National Guard service.  These should 
include records of periods of Active 
Duty for Training (ACDUTRA) in July 
1976.  All records and responses 
received should be associated with 
the claims folder.  The specific 
dates of any active duty for training 
and inactive duty training in July 
1976 must be secured.  In this latter 
regard, the RO should contact the 
Defense Finance and Accounting 
Service in Cleveland, Ohio, and 
secure the veteran's pay record for 
that month.

6.  Thereafter, the RO should 
identify possible in-service 
stressors based on the record of in-
service injuries and the appellant's 
allegations of in-service stressors.  
To the extent such stressors are not 
consistent with the circumstances, 
conditions, or hardships of verified 
combat with the enemy, the RO should 
seek independent corroboration of 
those stressors which are not 
otherwise corroborated by the record 
itself.  Such corroboration may 
include query to the United States 
Armed Services Center for Research of 
Unit Records.  The RO should make a 
determination of all verified in-
service stressors and all stressors 
accepted as being in the course of 
combat.  

7.  Thereafter, the RO must obtain a 
VA psychiatric opinion addressing 
whether the veteran's suicide was due 
to a psychiatric disorder causally 
related to service.  The claims 
folder and a copy this remand must be 
made provided to the psychiatrist for 
an opinion based on the record.  The 
RO must provide the psychiatrist with 
a list of in-service stressors which 
it has determined to be independently 
verified.  The psychiatrist must 
answer the following with an 
accompanying rationale for each 
answer provided:

a)  Was the veteran's suicide 
caused or substantially 
contributed to by a chronic or 
ongoing psychiatric disorder?  
If so explain the nature of that 
psychiatric disorder.  

b)  If death was caused or 
substantially contributed to by 
a chronic psychiatric disorder, 
is it at least as likely as not 
that the disorder was incurred 
or aggravated in-service?  Is it 
at least as likely as not that 
the psychiatric disorder was 
caused or aggravated by a 
service connected disorder?  If 
the examiner cannot offer an 
opinion without resorting to 
speculation that fact should be 
noted with an explanation why.

c)  If a psychosis caused or 
contributed to the veteran's 
suicide, was that disorder 
compensably disabling within one 
year following his May 1972 
service separation?

d)  Did the veteran have PTSD 
due to a verified in-service 
stressor?

8.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the remanded claim.  
If the determination remains adverse, 
the RO must provide the appellant and 
her representative a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The RO should 
afford the appellant and her 
representative the applicable time to 
respond.  The RO must afford 
particular care and attention to 
ensuring that VA has provided the 
appellant complete notice of what VA 
will do and what she must do in 
support of her claim.  Quartuccio.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




